RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 13a0281p.06

                 UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                              X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                               -
                                               -
                                               -
                                                                   Nos. 12-3720/3757
          v.
                                               ,
                                                >
                                               -
                                               -
 TROY DENNIS HOCKENBERRY (12-3720) and

                     Defendants-Appellants. N-
 BILLY HARRIS GRAY, JR. (12-3757),


                       Appeal from the United States District Court
                     for the Northern District of Ohio at Youngstown.
               No. 4:11-cr-00479-2—Christopher A. Boyko, District Judge.
                                      Argued: June 20, 2013
                           Decided and Filed: September 19, 2013
      Before: MOORE and GRIFFIN, Circuit Judges; SARGUS, District Judge*

                                       _________________

                                             COUNSEL
ARGUED: Gretchen A. Holderman, LILLIE & HOLDERMAN, Cleveland, Ohio, for
Appellant in 12-3757. Daniel R. Ranke, UNITED STATES ATTORNEY’S OFFICE,
Cleveland, Ohio, for Appellee in 12-3757. ON BRIEF: Vicki Lynn Ward, Cleveland,
Ohio, for Appellant in 12-3720. Gretchen A. Holderman, LILLIE & HOLDERMAN,
Cleveland, Ohio, for Appellant in 12-3757. Daniel R. Ranke, UNITED STATES
ATTORNEY’S OFFICE, Cleveland, Ohio, for Appellee in 12-3720 and 12-3757.
                                       _________________

                                             OPINION
                                       _________________

         SARGUS, District Judge.                 Defendants-Appellants Troy Hockenberry
(“Hockenberry”) and Billy Gray, Jr. (“Gray”) (collectively “Defendants”) appeal their


         *
           The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern District of
Ohio, sitting by designation.


                                                   1
Nos. 12-3720/3757         USA v. Hockenberry, et al.                                   Page 2


judgments and sentences in the district court for being felons in possession of firearms
in violation of 18 U.S.C. § 922(g)(1). Following the district court’s denial of their
motions to suppress evidence, Hockenberry and Gray—who were co-Defendants before
the district court—pleaded guilty to beings felons in possession of firearms. After
finding that both Defendants were armed career criminals pursuant to 18 U.S.C.
§ 924(e), the district court sentenced Hockenberry to 204 months imprisonment and
Gray to 216 months imprisonment. Defendants maintain that the district court erred in
denying their motions to suppress. Additionally, each Defendant challenges other
aspects of the district court’s rulings, including their classifications as armed career
criminals. For the following reasons, with regard to Hockenberry, we AFFIRM in part,
but REVERSE the district court’s sentence of Hockenberry and REMAND for
resentencing. We AFFIRM the district court’s judgment and sentence as to Gray.

                                              I.

A.         Traffic Stop and Subsequent Search1

           On September 1, 2011, at approximately 2:20 p.m., the Youngstown Police
Department received a telephone call reporting that a man driving a black Jeep Cherokee
was attempting to sell firearms at a local auto parts store. The caller identified himself
as an employee of the store. In addition to describing the color and model of the vehicle,
the caller provided the vehicle’s Pennsylvania license plate number. Youngstown Police
Officer George Anderson and ATF Agent Nicholas J. Vouvalis began patrolling the area
at approximately 4:00 p.m. Both Officer Anderson and Agent Vouvalis were part of the
V-Grip Task Force, a law enforcement unit with the purpose of getting firearms off the
streets.

           Around 6:00 p.m., Officer Anderson and Agent Vouvalis encountered a Jeep
driving through a parking lot with a license plate number matching the earlier report.
Both Officer Anderson and Agent Vouvalis testified that, shortly thereafter, they


           1
         The following factual summary is based primarily on the testimony of Youngstown Police
Officer George Anderson and ATF Agent Nicholas J. Vouvalis at the February 22, 2012 suppression
hearing.
Nos. 12-3720/3757        USA v. Hockenberry, et al.                               Page 3


witnessed the driver turn without signaling. The officers initiated a traffic stop. The
officers conducted a felony traffic stop, ordering the vehicle’s occupants to exit the
vehicle. After the vehicle pulled over, both officers drew their weapons. The officers
secured the vehicle occupants and patted them down for weapons.

       The vehicle contained Gray, who was driving, as well as Hockenberry and
Patricia Hunt. The vehicle was registered to Troy and Kelly Hockenberry. After
ordering the occupants from the vehicle, Officer Anderson and Agent Vouvalis
discovered that neither Gray nor Hockenberry had valid driver’s licenses. The officers
also eventually learned that there were active arrest warrants for Ms. Hunt, the third
individual in the vehicle. Once they discovered that neither Gray nor Hockenberry had
an active license, Officer Anderson and Agent Vouvalis decided to tow the vehicle. The
officers did not give Hockenberry an opportunity to call someone to retrieve the vehicle.
Prior to any search of the vehicle, the officers asked Hockenberry whether there were
guns in the vehicle. Hockenberry did not respond to the question.

       Officer Anderson and Agent Vouvalis testified that they performed an inventory
search prior to towing the vehicle pursuant to the policy of the Youngstown Police
Department. The Youngstown Police Department policy provided as follows:

       5.29    TOWED VEHICLES — ADMINISTRATIVE INVENTORY
       The purpose of the following procedure is to:
       A.      Protect officers from danger.
       B.      Protect property in police custody.
       C.      Insure against frivolous claims of lost, stolen, and/or damaged
               property.
       In all cases, when any officer of the department lawfully impounds a
       motor vehicle, a complete, detailed inventory of the vehicle shall be
       conducted. This includes opening all closed containers and listing the
       contents thereof. Officers shall inventory all areas of the vehicle
       accessible to them, including all compartment of the vehicle that can be
       opened without being damaged.
       All packages, bags, suitcases, and/or any other types of containers,
       including containers found inside other containers shall be opened and
Nos. 12-3720/3757        USA v. Hockenberry, et al.                                 Page 4


       inventoried. The only exception to this is containers that may become
       damaged if forced open. Any article, such as a briefcase, found to be
       locked is to be opened and inventoried if the officer can readily obtain a
       key or combination of the lock.
       All items of value found during the inventory shall be listed in the
       appropriate sections on the Towed Car Report (PD-3) and continued on
       a Supplemental Report Form (PD-4), if necessary.

(Gov’t Resp. Mot. Supp., Dist. Ct. Docket No. 33, 3.) At the February 2012 suppression
hearing, Officer Anderson summarized the policy as requiring officers to remove
everything of value and everything that may be related to a crime from the vehicle.

       Upon opening the back tailgate of the vehicle, the officers immediately viewed
a handgun case as well as the barrels of long guns. In addition to several guns, the
vehicle contained an assortment of other items including tools, clothing, duffel bags, and
drug paraphernalia. Officer Anderson testified that within his police report he listed the
“items of value or obvious contraband” that he discovered during the search. (Supp. Tr.,
Dist. Ct. Docket No. 78, 14–15.) Officer Anderson admitted there were some items that
he left in the vehicle and did not inventory. According to Officer Anderson, he did not
think that some of the items in the car were valuable items.

       Officer Anderson ultimately cited Gray for failure to signal and driving under
suspension.

       On September 8, 2011, one week after the above incident, Officer Anderson
sought a warrant to conduct a second search of the vehicle. Officer Anderson stated that
he had received information from a local store indicating that there might be stolen
property within the vehicle. In requesting the search warrant, Officer Anderson
submitted a sworn affidavit to the Youngstown Municipal Court. Officer Anderson
averred that “during the inventory search I only seized those items which were obviously
contraband at the time.” (Id. at 47.) On September 9, 2011, after receiving a search
warrant, Officer Anderson searched the vehicle. The second search revealed that several
items—including a crowbar and bolt cutters—were left in the car after the initial
September 1, 2011 search.
Nos. 12-3720/3757        USA v. Hockenberry, et al.                                 Page 5


B.     Suppression Hearing and Guilty Pleas

       On October 20, 2011, a grand jury indicted Gray and Hockenbury for possession
of firearms as felons in violation of 18 U.S.C. § 922(g)(1). The grand jury also indicted
Defendants for unlawfully transporting stolen goods in interstate commerce in violation
of 18 U.S.C. § 2314.

       Both Defendants moved to suppress evidence that the Government obtained
through the September 1, 2011 vehicle search. The district court held a suppression
hearing on February 22, 2012. Officer Anderson and Agent Vouvalis testified at the
hearing. At the end of the hearing, the district court orally denied the motions to
suppress. The court first found that the officers had probable cause to stop the vehicle,
crediting their testimony that they witnessed a traffic violation. The court then reasoned:

       And the question really is this: Was this an unconstitutional search; not
       whether the City of Youngstown’s policy was violated. That’s two
       separate things. We can’t mix the two. There is probable cause, which
       this Court finds the stop was proper.
       Once that stop was proper, based upon the information that the officers
       had at that time, they can approach with extreme caution, can draw their
       guns, can order people out because, number one, Officer Anderson spoke
       specifically with [the caller]; verified the information. The plate was
       exact. The color was exact. It was a Jeep.
       All that information matched. Sure, it is V Grip’s job to get guns off the
       street, and it doesn’t matter whether that was their objective. The
       question really is, first, whether there was probable cause, and based
       upon that and based upon the information that they had and verified, that
       is, Gray was under suspension, Hockenberry didn’t have a license, and
       Hunt had warrants, there is no obligation whatsoever to release that
       vehicle to any of them or have them call somebody to pick it up.
       There is no legal obligation to do that. The vehicle can be towed. Once
       that decision is made, it can be inventoried; not whether the policy was
       complied with to the T. To me, it doesn’t rise to [] an unconstitutional
       violation.
       Maybe Officer Anderson is subject to [] discipline by his department.
       That’s their call. As far as a constitutional violation, I don’t see it.
       Probable cause to stop, proper decision to tow, once that’s made, [an]
Nos. 12-3720/3757           USA v. Hockenberry, et al.                                     Page 6


          inventory search can be done and was done.                I don’t see any
          unconstitutional act here.
          The policy were it violated doesn’t mean it is [a] constitutional violation.
          Again, it could subject him to internal discipline, but the two are totally
          separate inquiries. It is not to say that [a] violation of policy could never
          be a constitutional violation, but it doesn’t rise to that level in this case.

(Supp. Tr., Dist. Ct. Docket No. 78, 95–97.)

          Following denial of their motions to suppress, Defendants entered into
conditional plea agreements wherein each agreed to plead guilty to being a felon in
possession of a firearm. The plea agreements contained appellate waiver provisions in
which Hockenberry and Gray waived appellate rights, “except as specifically reserved
below.”        (Hockenberry Plea Agreement, Dist. Ct. Docket No. 53, 6; Gray Plea
Agreement, Dist. Ct. Docket No. 54, 6.) Gray and Hockenberry reserved the right to
appeal:

          (a) any punishment in excess of the statutory maximum; (b) any sentence
          to the extent it exceeds the greater of any mandatory minimum sentence
          or the maximum of the imprisonment sentencing range determined under
          the advisory Sentencing Guidelines, using the Criminal History Category
          found applicable by the Court; (c) the Court’s determination of
          Defendant’s Criminal History Category and/or classification of
          Defendant as an Armed Career Criminal; or (d) the right to appeal the
          Court’s order denying Defendant’s Motion to Suppress Evidence.

(Id.)      During Defendants’ change of plea hearings, the Court questioned
Defendants—pursuant to Federal Rule of Criminal Procedure 11—to ensure that they
understood their various rights.

C.        Sentencing

          1.       Hockenberry

          The district court sentenced Hockenberry on June 6, 2012. At his sentencing
hearing, Hockenberry initially moved to withdraw his guilty plea. Hockenberry
indicated that at the time of his guilty plea he was experiencing a great amount of stress
and was not taking his medication. After questioning Hockenberry and his counsel, the
Nos. 12-3720/3757           USA v. Hockenberry, et al.                                       Page 7


district court denied Hockenberry’s request. The district court specifically concluded
that Hockenberry knowingly, intelligently, and voluntarily entered the plea, and that he
failed to demonstrate fair and just reasons for withdraw of the plea.

        For the purposes of sentencing, Hockenberry requested 120 months
imprisonment. Hockenberry objected to any application of the Armed Career Criminal
Act (“ACCA”), maintaining that his prior Pennsylvania conviction for fleeing or
attempting to elude police was not a “violent felony” within the meaning of 18 U.S.C.
§ 924(e)(2)(B).2

        In sentencing Hockenberry, the district court first found that Hockenberry was
an armed career criminal. The district court specifically concluded, relying on this
Court’s precedent, that the crime of fleeing and eluding under Pennsylvania law was
categorically a violent felony within the meaning of the ACCA. In light of the court’s
finding that Hockenberry was an armed career criminal, the mandatory minimum was
180 months. The district court’s guideline calculation resulted in a range of 188 to 235
months. The court sentenced Hockenberry to a 204 month term of imprisonment.

        2.       Gray

        The district court sentenced Gray on June 15, 2012.                     The presentence
investigation report (“PSR”) classified Gray as an armed career criminal based on two
burglaries committed in Pennsylvania during September 2002 as well as a 2007
conviction for failure to comply with a police officer under Ohio law. The Pennsylvania
court sentenced Gray for the two 2002 burglaries on the same date.

        Like Hockenberry, Gray requested a 120 month term of imprisonment. Gray
maintained that he was not an armed career criminal. Although Gray conceded within
his sentencing memorandum that he had two prior burglary convictions, he asserted that
these convictions were not for violent felonies under the ACCA. Gray also contended
that his Ohio conviction for failure to comply was not a violent felony within the


        2
          Hockenberry does not dispute that his prior convictions for burglary and robbery qualify as
predicate offenses for the purposes of the ACCA.
Nos. 12-3720/3757        USA v. Hockenberry, et al.                                Page 8


meaning of the ACCA. The Government, in support of an armed career criminal
finding, submitted certified charging documents, as well as file-stamped copies of Gray’s
signed guilty pleas, from the two Pennsylvania burglaries.

       At the June 15, 2012 sentencing hearing, the district court concluded that Gray
was an armed career criminal. The court found from the charging documents that Gray
committed generic burglaries, violent felonies under the ACCA. The court also
determined that Gray’s conviction for failure to comply under Ohio law was a violent
felony. In applying the sentencing guidelines and ACCA, the court calculated a
sentencing range of 188 to 235 months, with a mandatory minimum of 180 months. The
court ultimately sentenced Gray to 216 months confinement.

                                           II.

       We begin by jointly addressing Defendants’ challenges to the district court’s
denial of their motions to suppress evidence. We will then consider Defendants’
individual arguments separately, including their challenges to classification as armed
career criminals.

A.     Motions to Suppress

       Defendants maintain that the district court erred in denying their motions to
suppress the evidence the Government obtained during the September 1, 2011 vehicle
search. Gray first contends that Officer Anderson and Agent Vouvalis lacked probable
cause to stop the vehicle. Both Defendants further assert that (1) Officer Anderson and
Agent Vouvalis failed to follow standardized inventory search procedures in searching
the vehicle and (2) the purported inventory search of the vehicle was a pretext for an
investigatory search.

       1.      Standard of Review

       When considering the denial of a motion to suppress evidence, “we review the
district court’s factual findings under the clear-error standard and its legal conclusions
de novo.” United States v. Woods, 711 F.3d 737, 740 (6th Cir. 2013) (citing United
Nos. 12-3720/3757          USA v. Hockenberry, et al.                                 Page 9


States v. Rodriguez–Suazo, 346 F.3d 637, 643 (6th Cir. 2003)). The Court must
“consider the evidence in the light most favorable to the government.” Woods, 711 F.3d
at 740. “A finding is clearly erroneous only if the record as a whole leaves the reviewing
court with the definite and firm conviction that a mistake has been committed.” Kerman
v. Comm’r, 713 F.3d 849, 867 (6th Cir. 2013) (internal quotation marks omitted).

          2.     Discussion

          The Fourth Amendment protects “[t]he right of people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures . . . .”
U.S. Const. amend IV. “It is beyond dispute that a vehicle is an ‘effect’ as that term is
used in the Amendment.” United States v. Jones, ___ U.S. ___, 132 S.Ct. 945, 949
(2012).

          “An automobile stop is thus subject to the constitutional imperative that it not be
‘unreasonable’ under the circumstances.” Whren v. United States, 517 U.S. 806, 810
(1996). A police officer, however, may lawfully stop a vehicle when he or she has
“probable cause to believe that a traffic violation has occurred.” Id. “The Fourth
Amendment . . . permits an officer who has probable cause to believe that a traffic
violation is occurring to detain the automobile, regardless of the officer’s subjective
motivation for the stop.” United States v. Burton, 334 F.3d 514, 516 (6th Cir. 2003)
(citing Whren, 517 U.S. at 812–13). Consequently, “[a] driver’s failure to use a turn
signal provides probable cause to justify a traffic stop irrespective of the officer’s
subjective intent.” United States v. Jackson, 682 F.3d 448, 453 (6th Cir. 2012).
“‘[O]nce a motor vehicle has been lawfully detained for a traffic violation, the police
officers may order the driver to get out of the vehicle without violating the Fourth
Amendment’s proscription of unreasonable searches and seizures.’” United States v.
Ware, 465 F. App’x 487, 494 (6th Cir. 2012) (quoting Pennsylvania v. Mimms, 434 U.S.
106, 111 n. 6 (1977)); see also Maryland v. Wilson, 519 U.S. 408, 415 (1997) (extending
Mimms to passengers). Moreover, an officer may frisk an individual for weapons upon
a reasonable suspicion that the individual is armed and dangerous. Ware, 465 F. App’x
at 494 (citing Arizona v. Johnson, 555 U.S. 323, 331 (2009)).
Nos. 12-3720/3757        USA v. Hockenberry, et al.                              Page 10


       In considering any subsequent search of the vehicle, we must begin “with the
basic rule that searches conducted outside the judicial process, without prior approval
by judge or magistrate, are per se unreasonable under the Fourth Amendment—subject
only to a few specifically established and well-delineated exceptions.” Arizona v. Gant,
556 U.S. 332, 338 (2009) (internal quotation marks omitted). “[I]nventory searches are
now a well-defined exception to the warrant requirement of the Fourth Amendment.”
Colorado v. Bertine, 479 U.S. 367, 371 (1987). “An inventory search is the search of
property lawfully seized and detained, in order to ensure that it is harmless, to secure
valuable items (such as might be kept in a towed car), and to protect against false claims
of loss or damage.” Whren, 517 U.S. at 811 n.1.

       “A warrantless inventory search may only be conducted if police have lawfully
tak[en] custody of a vehicle.” United States v. Smith, 510 F.3d 641, 651 (6th Cir. 2007)
(internal quotation marks omitted); see also Jackson, 682 F.3d at 455 (“It is settled law
that the police may conduct an inventory search of an automobile that is being
impounded without running afoul of the Fourth Amendment.”). This Court has held that
“[d]iscretion as to impoundment is permissible so long as that discretion is exercised
according to standard criteria and on the basis of something other than suspicion of
evidence of criminal activity.” Jackson, 682 F.3d at 454 (citations omitted) (internal
quotation marks omitted); see also United States v. Kimes, 246 F.3d 800, 805 (6th Cir.
2001) (“The Fourth Amendment permits impoundment decisions . . . that are objectively
justifiable . . . regardless of an officer’s subjective intent.”).      Furthermore, an
impoundment decision will not be impermissible simply because alternatives to
impoundment might exist. See Kimes, 246 F.3d at 805 (holding that officer were not
required to “take[] it upon themselves to call [the defendant’s] wife and ask her to get
the vehicle”); cf. also United States v. Agofsky, 20 F.3d 866, 873 (8th Cir. 1994)
(“Nothing in the Fourth Amendment requires a police department to allow an arrested
person to arrange for another person to pick up his car to avoid impoundment and
inventory.”).
Nos. 12-3720/3757       USA v. Hockenberry, et al.                               Page 11


       With regard to the actual performance of an inventory search, our Court has
recently summarized:

       “In order to be deemed valid, an inventory search may not be undertaken
       for purposes of investigation, and it must be conducted according to
       standard police procedures.” [Smith, 510 F.3d] at 651 (citation and
       internal quotation marks omitted). A general written inventory policy
       does not grant officers carte blanche when conducting a search; rather,
       it must be sufficiently tailored to only produce an inventory. [United
       States v. Tackett, 486 F.3d 230, 232 (6th Cir. 2007)]. Thus, “[i]n
       conducting an inventory search, officers do not enjoy their accustomed
       discretion; they simply follow the applicable policy.” Id. “Nonetheless,
       officers may exercise some judgment based on concerns related to the
       purposes of an inventory search; for example, they may decide to open
       particular containers if they cannot determine the contents.” Id. (citation
       and internal quotation marks omitted). “When a legitimate search is
       underway, and when its purpose and its limits have been precisely
       defined, nice distinctions between closets, drawers, and containers, in the
       case of a home, or between glove compartments, upholstered seats,
       trunks, and wrapped packages, in the case of a vehicle, must give way to
       the interest in the prompt and efficient completion of the task at hand.”
       [Bertine, 479 U.S. at 375] (citation and internal quotation marks
       omitted).

Jackson, 682 F.3d at 455.

       In other terms, officers are required to follow “standardized criteria . . . or
established routine” to assure that inventory searches are not “a ruse for a general
rummaging in order to discover incriminating evidence.” Florida v. Wells, 495 U.S. 1,
4 (1990). At the same time, however, “there is no reason to insist that [inventory
searches] be conducted in a totally mechanical ‘all or nothing’ fashion.”            Id.
Additionally, when considering the comprehensiveness of an inventory list, “an officer’s
use of discretion in implementing agency guidelines regarding the conduct of an
inventory search does not necessarily violate the Fourth Amendment.” Kimes, 246 F.3d
at 805. In Kimes, we specifically held that a standardized policy of “listing only
‘valuable’ items is not impermissible, and neither is a measure of flexibility regarding
the implementation of that policy.” Id. We further reasoned that “[t]he post-discovery
Nos. 12-3720/3757              USA v. Hockenberry, et al.                                           Page 12


listing of items discovered in a search, moreover, has no pertinent connection to the
discovery itself.” Id.

         Finally, we must consider whether the evidence establishes that the “police acted
in bad faith or for the sole purpose of investigation” in conducting an inventory search.
United States v. Vite-Espinoza, 342 F.3d 462, 470 (6th Cir. 2003) (citing Bertine,
479 U.S. at 372–73). Nevertheless, although inventory searches “may not be undertaken
for the purposes of investigation, . . . the mere fact that an officer suspects that
contraband may be found in a vehicle does not invalidate an otherwise proper inventory
search.” Smith, 510 F.3d at 651 (citations omitted) (internal quotation marks omitted).

         Here, as an initial matter, Officer Anderson and Agent Vouvalis had probable
cause to stop Defendants’ vehicle. Gray maintains that there was no probable cause to
stop the vehicle. He specifically contends that—given the earlier weapons report—the
officers’ testimony that they immediately saw the vehicle commit a traffic violation is
too convenient to be credible. This contention is unpersuasive. Both Officer Anderson
and Agent Vouvalis expressly testified to witnessing the vehicle commit a traffic
violation by failing to signal. Additionally, in the face of cross examination, neither
officer admitted that they planned to stop the vehicle no matter the circumstances. In
light of such testimony, it was not clear error for the district court to conclude that the
officers witnessed a traffic violation. Accordingly, regardless of the officers’ subjective
motivations, the vehicle stop was permissible. Moreover, given the earlier report
regarding weapon sales, it was reasonable for the officers to have their guns drawn, order
the occupants from the vehicle, and frisk the occupants for weapons.

         Officer Anderson and Agent Vouvalis’ decision to impound the vehicle was also
reasonable under the circumstances. The officers pulled over the vehicle on a public
street. An information check revealed that Gray, the driver of the vehicle, was operating
under a suspended licence.3 A background check further revealed that Hockenberry, the


         3
           Notably, under the local ordinances of Youngstown, at least in their current form, a police officer
is authorized to impound a vehicle when it is “operated by any person who is driving without a lawful
license or while his license has been suspended or revoked and is located upon a public street.”
Youngstown, Ohio, Ordinance § 303.08 (codified 1995, amended 2013). At the suppression hearing,
Nos. 12-3720/3757             USA v. Hockenberry, et al.                                           Page 13


owner of the vehicle, did not have a valid license. Although Ms. Hunt—the third
individual in the car—did have a valid license, she was not the owner of the car and a
background check eventually revealed that she had active warrants for her arrest.4
Considering these factors, Officer Anderson and Agent Vouvalis acted within their
discretion in deciding to tow the vehicle. Moreover, the officers were not required to
allow Defendants an alternative method of securing the vehicle.

         Given the above circumstances, Officer Anderson and Agent Vouvalis’
performance of an inventory search was objectively justifiable. The officers had
probable cause to stop the vehicle and made a reasonable decision to impound the
vehicle. Accordingly, it was proper to conduct an inventory search following this series
of events. At the same time, however, some of the evidence calls into question whether
the inventory search was pretextual.                The officers testified that they questioned
Hockenberry about whether there were guns in the vehicle prior to performing the
search. Additionally, as the district court insinuated, it appears that the officers failed
to strictly follow all of the requirements of the Youngstown Police Department’s
inventory search policy.            The evidence—including a subsequent search of the
vehicle—reflects that the officers did not inventory all items within the vehicle. The
record also indicates that, despite the policy instruction to list all items of value, Officer
Anderson omitted many items from his list. Furthermore, Officer Anderson’s testimony
demonstrated a less than ideal understanding of the purposes of an inventory search.
Although Officer Anderson was able to identify some of the main goals of an inventory
search, such as securing valuable items and preventing frivolous claims, he also
repeatedly stated that part of the reason for the search was to identify contraband that
might pertain to a crime.



Officer Anderson could not recall whether impounding a vehicle for driving under suspension was stated
policy, but he did testify that it was standard procedure.
         4
           It is not entirely clear from the record exactly when the officers learned that there were active
warrants for Ms. Hunt’s arrest. (See Supp. Tr., Dist. Ct. Docket No. 78, 60, 66.) Agent Vouvalis’
testimony indicates that the officers decided to tow the vehicle before learning of the arrest warrants. (See
id. at 65–66.) According to Vouvalis, they did not allow Ms. Hunt to take the vehicle because they had
not yet run her information through the Youngstown Police Department’s index; she had no entitlement
to the vehicle; and the vehicle’s driver was under arrest for driving under suspension. (Id. at 66.)
Nos. 12-3720/3757             USA v. Hockenberry, et al.                                         Page 14


         Ultimately, however, the district court did not err in denying the motions to
suppress. Although officers must follow standardized procedure in conducting an
inventory search, the law allows for some flexibility and practical judgment in how such
searches are carried out. Consequently, as the district court recognized, the question is
“not whether the policy was complied with to the T.” (Supp. Tr., Dist. Ct. Docket No.
78, 96.) Here, under the circumstances in this case, it is not clear from the evidence that
the officers were acting in bad faith or for the sole purposes of investigation. In light of
the vehicle stop and decision to impound, the officers were justified in conducting an
inventory search. Upon opening the vehicle, the officers immediately saw weapons.
Moreover, with regard to the listing of inventory items, the circumstances of this case
are highly similar to the circumstances of Kimes. In particular, Officer Anderson was
entitled to “a measure of flexibility” in determining what items in the vehicle were
“valuable” for the purposes of the inventory search policy. See Kimes, 246 F.3d at 805.
Finally, “[t]he post-discovery listing of items discovered in a search . . . has no pertinent
connection to the discovery itself.” Id.

B.       Hockenberry

         Moving to Defendants’ individual arguments, Hockenberry contends that the
district court erred in denying his motion to withdraw his guilty plea. Moreover,
Hockenberry asserts that the district court incorrectly classified him as an armed career
criminals pursuant to 18 U.S.C. § 924(e), resulting in a mandatory minimum sentence
of fifteen years. We will first address whether the district court erred in denying
Hockenberry’s motion to withdraw and then consider the district court’s armed career
criminal finding.5




         5
           Within briefing, Hockenberry also challenges the district court’s calculations of the sentencing
guidelines and the reasonableness of the court’s ultimate sentence. For the reasons described below, we
find that the district court erred in finding Hockenberry to be an armed career criminal. Consequently,
pursuant to 18 U.S.C. § 922(g), the statutory maximum sentence for Hockenberry should have been
120 months imprisonment. Under these circumstances, remand for resentencing is appropriate and we find
it unnecessary to address Hockenberry’s remaining arguments.
Nos. 12-3720/3757          USA v. Hockenberry, et al.                                Page 15


          1.      Withdraw of Guilty Plea

          As detailed above, at the June 2012 sentencing hearing, the district court denied
Hockenberry’s oral motion to withdraw his guilty plea. Hockenberry, however, asserts
that he presented sufficient justification for withdraw. Hockenberry also maintains that
his testimony calls into question whether his plea was knowing and intelligent.

          “We review de novo whether a defendant’s plea was entered knowingly,
voluntarily, and intelligently; however, [t]he underlying factual bases relied upon by the
district court are reviewed for clear error.” United States v. Catchings, 708 F.3d 710,
716 (6th Cir. 2013) (internal quotation marks omitted). On the other hand, “we review
for abuse of discretion the district court’s denial of a motion to withdraw a guilty plea.”
Id. at 717. “A district court abuses its discretion where it relies on clearly erroneous
findings of fact, or when it improperly applies the law or uses an erroneous legal
standard.” Id.

          “A guilty plea is valid if it is entered knowingly, voluntarily, and intelligently.”
United States v. Young Ko, 485 F. App’x 102, 104 (6th Cir. 2012). “The validity of a
guilty plea is assessed by reviewing the totality of the circumstances surrounding the
plea.”     Id.   The defendant must have a “sufficient awareness of the relevant
circumstances and likely consequences.” Brady v. United States, 397 U.S. 742, 748
(1970).

          Under Federal Rule of Criminal Procedure 11(d), a defendant may withdraw a
guilty plea upon “show[ing] a fair and just reason for requesting the withdrawal.” Fed.
R. Crim. P. 11(d)(2)(B). We look at the totality of the circumstances in considering
whether a defendant has made a sufficient showing, including the following non-
exclusive factors:

          (1) the amount of time that elapsed between the plea and the motion to
          withdraw it; (2) the presence (or absence) of a valid reason for the failure
          to move for withdrawal earlier in the proceedings; (3) whether the
          defendant has asserted or maintained his innocence; (4) the
          circumstances underlying the entry of the guilty plea; (5) the defendant's
          nature and background; (6) the degree to which the defendant has had
Nos. 12-3720/3757          USA v. Hockenberry, et al.                               Page 16


          prior experience with the criminal justice system; and (7) potential
          prejudice to the government if the motion to withdraw is granted.

Catchings, 708 F.3d at 717–18 (quoting United States v. Bashara, 27 F.3d 1174, 1181
(6th Cir. 1994)). If the defendant is unable to establish fair and just reasons, it is not
necessary for the Court to consider prejudice to the Government. Catchings, 708 F.3d
at 719.

          In this case, the record sufficiently demonstrates that Hockenberry entered his
guilty plea knowingly, voluntarily, and intelligently. At Hockenberry’s February 29,
2012 change of plea hearing, the district court performed a thorough Rule 11 colloquy.
Moreover, Hockenberry testified that he understood the case proceedings; had a clear
mind; was not under the influence of drugs or alcohol; and understood that he was giving
up various rights by pleading guilty.

          At the sentencing hearing, Hockenberry testified to being stressed, tired, and off
his medication at the time of his guilty plea. Hockenberry also testified that prior to his
arrest he had been using cocaine and heroine. Nevertheless, the sentencing hearing
testimony does not reflect that Hockenberry lacked a general understanding and
awareness of his circumstances at the time of his guilty plea. Moreover, the district
court recalled that Hockenberry had answered questions clearly, and had not appeared
unaware, at the time of the guilty plea. Under these circumstances, the district court did
not err in finding Hockenberry’s guilty plea knowing, voluntary, and intelligent.

          The district court also did not abuse its discretion in denying Hockenberry leave
to withdraw. Hockenberry did not make a sufficient showing of fair and just reason for
withdrawal. Although Hockenberry pleaded guilty on February 29, 2012, he did not
begin discussing withdrawal with his attorney until mid-May and he did not actually
move to withdraw until his June 6, 2012 sentencing hearing. See United States v.
Benton, 639 F.3d 723, 727 (6th Cir. 2011) (“This Court has declined to allow plea
withdrawal when intervening time periods were as brief as one month.”). At his change
of plea hearing, in addition to pleading guilty, Hockenberry admitted that the
Government could prove the factual basis for the crime in question. In seeking to
Nos. 12-3720/3757        USA v. Hockenberry, et al.                                Page 17


withdraw the plea, Hockenberry stated that he wished “to fight this case[,]” but did not
go as far as to maintain his innocence. (Hockenberry Sentencing Tr., Dist. Ct. Docket
No. 83, 7.) Finally, as the district court recognized, the record reflects that Hockenberry
was familiar with the criminal justice system at the time of the proceedings in this case.
Considering these factors and the totality of the circumstances, the district court did not
err in denying Hockenberry’s motion to withdraw.

       2.      Application of the Armed Career Criminal Act

       The district court classified Hockenberry as an armed career criminal based on
prior convictions for burglary and robbery as well as a conviction for fleeing or
attempting to elude a police officer under Pennsylvania law. Hockenberry maintains that
the district court erred in counting his fleeing conviction as a violent felony.

               a.      Standard of Review

       We review determinations as to whether a conviction qualifies as a “violent
felony” under the ACCA de novo. United States v. Johnson, 707 F.3d 655, 658 (6th Cir.
2013). We review a district court’s factual findings at sentencing, including findings as
to the existence of prior convictions, for clear error. United States v. Crowell, 493 F.3d
744, 748 (6th Cir. 2007).

       “This court applies a plain-error standard of review where . . . a defendant fails
to raise a claim during the sentencing procedures.” United States v. Lumbard, 706 F.3d
716, 720 (6th Cir. 2013). As the Court has recently described, plain-error review
involves a four-step inquiry pursuant to Federal Rule of Criminal Procedure 52(b):

       First, we are to consider whether an error occurred in the district court.
       Absent any error, our inquiry is at an end. However, if an error occurred,
       we then consider if the error was plain. If it is, then we proceed to
       inquire whether the plain error affects substantial rights. Finally, even
       if all three factors exist, we must then consider whether to exercise our
       discretionary power under Rule 52(b), or in other words, we must decide
       whether the plain error affecting substantial rights seriously affected the
       fairness, integrity or public reputation of judicial proceedings.

Id. at 721 (internal quotation marks omitted).
Nos. 12-3720/3757        USA v. Hockenberry, et al.                               Page 18


               b.      Armed Career Criminal Act

       The ACCA provides in part:

       In the case of a person who violates section 922(g) of this title and has
       three previous convictions by any court referred to in section 922(g)(1)
       of this title for a violent felony or a serious drug offense, or both,
       committed on occasions different from one another, such person shall be
       fined under this title and imprisoned not less than fifteen years, and,
       notwithstanding any other provision of law, the court shall not suspend
       the sentence of, or grant a probationary sentence to, such person with
       respect to the conviction under section 922(g).

18 U.S.C. § 924(e)(1) (emphasis added). The ACCA defines violent felony as follows:

       (B)     the term “violent felony” means any crime punishable by
               imprisonment for a term exceeding one year, or any act of
               juvenile delinquency involving the use or carrying of a firearm,
               knife, or destructive device that would be punishable by
               imprisonment for such term if committed by an adult, that—
               (i)     has as an element the use, attempted use, or
                       threatened use of physical force against the
                       person of another; or
               (ii)    is burglary, arson, or extortion, involves use of
                       explosives, or otherwise involves conduct that
                       presents a serious potential risk of physical injury
                       to another . . . .

18 U.S.C. § 924(e)(2)(B).

       In considering whether an offense is a violent felony, the Court must employ a
categorical approach. Sykes v. United States, 564 U.S. ___, 131 S.Ct. 2267, 2272
(2011). Under such an approach the Court “look[s] only to the fact of conviction and the
statutory definition of the prior offense, and do[es] not generally consider the particular
facts disclosed by the record of conviction.” Id. (internal quotation marks omitted). In
a “narrow range of cases,” however, the statute of conviction will “set[] out one or more
elements of the offense in the alternative,” some of which amount to a violent felony
while others do not. Descamps v. United States, ___ U.S. ___, 133 S. Ct. 2276, 2281,
2283 (2013) (internal quotation marks omitted). In the case of such a “divisible” statute,
Nos. 12-3720/3757         USA v. Hockenberry, et al.                                Page 19


id. at 2293, “we may look at the indictment, guilty plea and similar documents to see if
they ‘necessarily’ establish the nature of the prior offense.” United States v. Ford, 560
F.3d 420, 422 (6th Cir. 2009) (citing Shepard v. United States, 544 U.S. 13, 26 (2005)).

                c.      Discussion

        Once again, Hockenberry maintains that the district court erred by counting his
conviction for fleeing or attempting to elude for the purposes of the ACCA.
Hockenberry was specifically convicted, under Pennsylvania law, for the second-degree
misdemeanor of fleeing or attempting to elude a police officer. See 75 Pa. Const. Stat.
§ 3733(a.2)(1). Hockenberry contends that his fleeing offense should not count as a
violent felony because (1) it was not punishable by more than one year imprisonment
and (2) the offense does not fall within the ACCA’s residual clause. Hockenberry did
not raise the first issue below, and, therefore, it is subject to plain-error review.

        To be considered a violent felony a crime must first be “punishable by
imprisonment for a term exceeding one year.” 18 U.S.C. § 924(e)(2)(B). Importantly,
for the purpose of this case, the ACCA further provides:

        (a)     As used in this chapter—
                                           ***
                (20)    The term “crime punishable by imprisonment for
                        a term exceeding one year” does not include—
                                           ***
                        (B)     any State offense classified by the laws of
                                the State as a misdemeanor and
                                punishable by a term of imprisonment of
                                two years or less.

18 U.S.C. § 921(a)(20)(B); see also Logan v. United States, 552 U.S. 23, 37 (2007)
(noting that Congress, in passing § 921(a)(20), “ sought to qualify as ACCA predicate
offenses violent crimes that a State classifies as misdemeanors yet punishes by a
substantial term of imprisonment, i.e., more than two years”).             Breaking down
§ 921(a)(20)(B), this Court has recognized—in an unpublished decision—that the
Nos. 12-3720/3757            USA v. Hockenberry, et al.                                         Page 20


exception requires both (1) that the offense be classified as a misdemeanor and (2) that
the offense be punishable by two years or less.6 United States v. Burchard, 60 F.3d 829,
1995 WL 385109, at *2 (6th Cir. June 27, 1995) (table).

         Under Pennsylvania law, “[a]ny driver of a motor vehicle who willfully fails or
refuses to bring his vehicle to a stop . . . when given a visual and audible signal to bring
the vehicle to a stop, commits an offense as graded in subsection (a.2).” 75 Pa. Const.
Stat. § 3733(a). The fleeing or attempting to elude statute further provides:

         (a.2) Grading.—

         (1)      Except as provided in paragraph (2), an offense under subsection
                  (a) constitutes a misdemeanor of the second degree. Any driver
                  upon conviction shall pay an additional fine of $500. This fine
                  shall be in addition to and not in lieu of all other fines, court
                  expenses, jail sentences or penalties.
         (2)      An offense under subsection (a) constitutes a felony of the third
                  degree if the driver while fleeing or attempting to elude a police
                  officer does any of the following:
                  (i)      commits a violation of section 3802 (relating to driving
                           under influence of alcohol or controlled substance);
                  (ii)     crosses a State line; or
                  (iii)    endangers a law enforcement officer or member of the
                           general public due to the driver engaging in a high-speed
                           chase.

75 Pa. Const. Stat. § 3733(a.2). Pennsylvania law further provides that “[a] crime is a
misdemeanor of the second degree if it is so designated in this title or if a person
convicted thereof may be sentenced to a term of imprisonment, the maximum of which
is not more than two years.” 18 Pa. Const. Stat. § 106(b)(7) (emphasis added).




         6
           Within briefing, neither party expressly addresses the application of § 921(a)(20)(B) to the
Pennsylvania fleeing or attempting to elude offense. Prior to oral argument, we alerted the parties to the
potential application of the provision to the Pennsylvania fleeing or attempting to elude offense. The
government subsequently conceded that, in light of § 921(a)(20)(B), Hockenberry should not have been
subject to an ACCA enhancement.
Nos. 12-3720/3757            USA v. Hockenberry, et al.                                        Page 21


         Here, in light of 18 U.S.C. § 921(a)(20)(B), Hockenberry’s conviction for fleeing
or attempting to elude is not punishable by imprisonment for a term exceeding one year
within the meaning of the ACCA. It is undisputed—both on appeal and before the
district court—that Hockenberry pleaded guilty to the lower offense level, a second
degree misdemeanor. Applying the above authority, Hockenberry’s offense was
therefore both (1) classified as a misdemeanor and (2) punishable by a term of
imprisonment of two years or less. Accordingly, the district court erred in counting this
conviction as a violent felony.

         Moreover, the district court’s categorization of Hockenberry’s fleeing or
attempting to elude conviction as a violent felony was plain error.7 Cf. United States v.
Mays, 285 F. App’x 269, 275 (6th Cir. 2008) (holding that a misapplication of a
mandatory minimum under 18 U.S.C. § 924(c) was plain error). The district court’s
error was plain, as Hockenberry’s second degree misdemeanor conviction falls squarely
within the 18 U.S.C. § 921(a)(20)(B) exception to crimes punishable by more than one
year imprisonment. Furthermore, the error impacted Hockenberry’s substantial rights
because he was subject to a fifteen-year mandatory minimum as an armed career
criminal. Accordingly, we will exercise our discretion to reverse this error because it
resulted in Hockenberry receiving a sentence that he did not qualify for under the
applicable statute.8

C.       Gray

         In addition to contesting the denial of his motion to suppress, Gray also maintains
that the district court erred in (1) classifying him as an armed career criminal in light of
prior convictions for burglary and failure to comply; and (2) sentencing him to



         7
          At the same time, the district court’s error was understandable. Notably, the exception within
18 U.S.C. § 921(a)(20)(B) would never be material to an Ohio crime because under Ohio law “[a]ny
offense not specifically classified is a misdemeanor if imprisonment for not more than one year may be
imposed as a penalty.” Ohio Rev. Code § 2901.02.
         8
           Because the Pennsylvania offense was not a “crime punishable by imprisonment for a term
exceeding one year,” it is unnecessary for the Court to consider whether the offense satisfies the ACCA’s
residual clause.
Nos. 12-3720/3757             USA v. Hockenberry, et al.                                         Page 22


216 months imprisonment. We will begin by addressing application of the ACCA and
then consider the reasonableness of Gray’s ultimate sentence.

         1.       Application of the Armed Career Criminal Act

         The district court found Gray to be an armed career criminal based on two prior
burglary convictions under Pennsylvania law and a conviction for failure to comply
under Ohio law. Gray contends that the district court committed several errors in
determining that he was an armed career criminal. Specifically, Gray asserts that
(1) there was insufficient proof of the prior convictions; (2) his 2002 burglary
convictions should be treated as a single offense; (3) his Pennsylvania burglary
convictions were not violent felonies within the meaning of the ACCA; and (4) his Ohio
conviction for failure to comply was not a violent felony under the ACCA.9

                  a.       Proof of Prior Convictions

         Gray first contends that the district court had insufficient proof of his three prior
convictions to find that he was an armed career criminal. Gray faults the Government
for producing only charging documents with regard to his burglaries and no evidence of
his Ohio failure to comply conviction.

         As a preliminary matter, Gray maintains that, for the purposes of the ACCA, the
Government must prove the existence of his prior convictions to a jury beyond a
reasonable doubt. This Court has already rejected this position. We have specifically
held that “previous convictions under the ACCA are treated as sentence enhancements,
not offense elements.” United States v. Anderson, 695 F.3d 390, 398 (6th Cir. 2012).
Accordingly, in determining whether the ACCA applies, “a judge is permitted to find,
based on the preponderance of the evidence, the fact of a prior conviction.” Id. (internal
quotation marks omitted).




         9
         Gray failed to raise his first two contentions before the district court. Accordingly, plain-error
review applies.
Nos. 12-3720/3757        USA v. Hockenberry, et al.                                Page 23


        Generally, “[b]y failing to object to the presentence report, [a defendant]
accept[s] all of the factual allegations contained in it.” United States v. Vonner, 516 F.3d
382, 385 (6th Cir. 2008) (en banc); see also United States v. Carter, 355 F.3d 920, 925
(6th Cir. 2004) (“The district court is allowed to accept as true all factual allegations in
a presentence report to which the defendant does not object.”). Authority from this
Court also reflects that a district court may rely on unchallenged PSR findings to
establish the existence of prior convictions. See, e.g., United States v. Birdsong, 330 F.
App’x 573, 586 (6th Cir. 2009) (holding that a district court did not err in relying on a
PSR when the defendant did not specifically challenge “the correctness of any particular
conviction identified in the report”); United States v. Thomas, 13 F. App’x 233, 241 (6th
Cir. 2001) (holding that, absent objections at sentencing, a district court could rely on
a PSR to establish the existence of prior convictions for an ACCA enhancement). At the
same time, this Court has held that PSR findings are not Shepard material and may not
be used to establish the specific nature of a conviction. United States v. Wynn, 579 F.3d
567, 576–77 (6th Cir. 2009) (concluding that a district court could not rely on a factual
description within a PSR to establish the specific nature of a defendant’s conviction even
when the defendant had failed to object to the PSR); cf. also United States v. Sosa, 448
F. App’x 605, 608 (6th Cir. 2012) (“Consistent with Shepard’s ‘comparable judicial
record’ provision, courts have been cautious about expanding the range of permissibly
considered evidence beyond Shepard’s restricted set of documents.”).

        In this case, the district court did not err—or at the very least did not commit
plain error—in finding sufficient proof of Gray’s prior convictions. The PSR found that
Gray had a number of prior convictions, including the three prior convictions the district
court relied upon in reaching its armed career criminal determination. Although Gray
objected to classification as an armed career criminal, he did not challenge the existence
of any of the three prior convictions. Rather, within his sentencing memorandum, Gray
conceded—at least implicitly—that he had been convicted of the prior offenses. (See
Gray Sentencing Mem., Dist. Ct. Docket No. 62, 3–7.) Moreover, the Government
produced a certified charging document, along with file-stamped copies of Gray’s pleas,
to prove the nature of Gray’s prior burglary convictions. Such circumstances provided
Nos. 12-3720/3757        USA v. Hockenberry, et al.                              Page 24


the district court with a sufficient basis to find the existence of the three predicate
convictions.

               b.      Counting of Burglaries

       Gray next contends that his 2002 burglaries constitute only one prior conviction
for the purposes of the ACCA. Gray maintains that because he was sentenced to the
burglaries on the same dates, the Court should not count the prior sentences separately.
Gray specifically relies on United States Sentencing Guideline § 4.A1.2(a)(2)(B), which
provides:

       Definitions and Instructions for Computing Criminal History

       (a)     Prior Sentence
                                         ***
               (2)     If the defendant has multiple prior sentences,
               determine whether those sentences are counted separately
               or as a single sentence. Prior sentences always are
               counted separately if the sentences were imposed for
               offenses that were separated by an intervening arrest (i.e.,
               the defendant is arrested for the first offense prior to
               committing the second offense). If there is no intervening
               arrest, prior sentences are counted separately unless
               (A) the sentences resulted from offenses contained in the
               same charging instrument; or (B) the sentences were
               imposed on the same day. Count any prior sentence
               covered by (A) or (B) as a single sentence.

U.S. Sentencing Guidelines Manual § 4A1.2(a)(2) (emphasis added).

       The ACCA requires three previous convictions committed “on occasions
different from one another.” 18 U.S.C. § 924(e)(1). “This circuit has further clarified
that under the ACCA, a career criminal is one who has been convicted of three criminal
‘episodes.’” United States v. McCauley, 548 F.3d 440, 448 (6th Cir. 2008). “Although
related to the entire course of events, an episode is a punctuated occurrence with a
limited duration.” Id. (internal quotation marks omitted). Accordingly, crimes that a
defendant commits against different victims, in different places, and at different times,
Nos. 12-3720/3757        USA v. Hockenberry, et al.                              Page 25


will generally be separate offenses. See id. We have also provided that even when
convictions “were sentenced on the same day, they count separately for purposes of
calculating an ACCA enhancement.” United States v. Kearney, 675 F.3d 571, 575 n.5
(6th Cir. 2012). Finally, contrary to Gray’s position, we have held that the ACCA does
not apply the same standards as § 4A1.2(a)(2) of the Guidelines. Birdsong, 330 F.
App’x at 585–86.

       Under the circumstances of this case, the district court correctly counted Gray’s
2002 burglary convictions as separate offenses. For the purposes of sentencing, the
Government submitted certified charging documents which indicate the burglaries took
place on different dates and that Gray committed the burglaries against different victims.
Such documents are sufficient to establish that the burglaries are separate offenses under
the ACCA.

               c.      Burglaries as Violent Felonies

       Gray also challenges whether his burglaries qualify as violent felonies within the
meaning of the ACCA. Gray maintains that burglary, under Pennsylvania law, includes
both generic burglary and broader conduct. Additionally, Gray asserts that the charging
documents fail to establish that Gray’s underlying conduct was either violent or
aggressive.

       The ACCA explicitly lists “burglary” as an example of a violent felony.
18 U.S.C. § 924(e)(2)(B)(ii). “The Supreme Court, however, has read this enumerated
example to mean a ‘generic burglary,’ which the Court defined as ‘unlawful or
unprivileged entry into, or remaining in, a building or structure, with intent to commit
a crime.’” United States v. Jones, 673 F.3d 497, 505 (6th Cir. 2012) (quoting Taylor v.
United States, 495 U.S. 575, 599 (1990)). “If a defendant’s conviction falls under a
non-generic burglary statute—which is broader than generic burglary and may, for
example, include entry into structures other than buildings or not require criminal
intent—it does not automatically qualify for sentence-enhancement purposes.” United
States v. Leasure, 455 F. App’x 564, 566 (6th Cir. 2011). In the case of such an
overbroad statute, “a later sentencing court cannot tell, without reviewing something
Nos. 12-3720/3757           USA v. Hockenberry, et al.                                      Page 26


more, if the defendant’s conviction was for the generic . . . or non-generic . . . form of
burglary.” Descamps v. United States, ___ U.S. ___, 133 S. Ct. 2276, 2284 (2013).

        In such a case, “[w]hen the law under which the defendant has been convicted
contains statutory phrases that cover several different generic crimes, some of which
require violent force and some of which do not,” the Supreme Court has approved of
applying a modified categorical approach. Johnson v. United States, 559 U.S. 133, 144
(2010). Under the modified categorical approach, sentencing courts are permitted “to
examine a limited class of documents” to determine whether a defendant’s conviction
was for a generic or non-generic burglary. Descamps, 133 S. Ct. at 2283–84. A court
using this approach may look to “the indictment or information and jury instructions”
to demonstrate that “a jury was actually required to find all the elements of generic
burglary.” Taylor, 495 U.S. at 602. When a defendant enters a guilty plea, the Court
must consider whether the relevant Shepard materials are sufficient to establish, by a
preponderance of the evidence, that the defendant pleaded guilty to the elements of
generic burglary.10 Sosa, 448 F. App’x at 607–08.

        However, the Supreme Court recently clarified that the modified categorical
approach may be used only if the statute of conviction is “divisible.” Descamps, 133 S.
Ct. at 2293. A divisible statute is one that “lists multiple, alternative elements, and so
effectively creates ‘several different . . . crimes.’” Id. at 2285 (quoting Nijhawan v.
Holder, 557 U.S. 29, 41 (2009)). The Court has given as an example of a divisible
statute a burglary provision that “criminalizes breaking into a ‘building, ship, vessel or
vehicle.’” Nijhawan, 557 U.S. at 35 (quoting Mass. Gen. Laws, ch. 266, § 16 (West
2006)). Because such a statute lists alternative, disjunctive elements, the sentencing
court is permitted to look at the Shepard documents “to determine which of a statute’s
alternative elements formed the basis of the defendant’s prior conviction.” Descamps,
133 S. Ct. at 2284.



        10
          Charging documents, such as an information, are acceptable under Shepard. See United States
v. Ferguson, 681 F.3d 826, 834 (6th Cir. 2012) (noting that a felony information was indisputably a
Shepard document).
Nos. 12-3720/3757            USA v. Hockenberry, et al.                             Page 27


        Here, the parties do not dispute that the relevant Pennsylvania burglary statute
covers conduct broader than generic burglary. The statute Gray was convicted of
provided:

        A person is guilty of burglary if he enters a building or occupied
        structure, or separately secured or occupied portion thereof, with intent
        to commit a crime therein, unless the premises are at the time open to the
        public or the actor is licensed or privileged to enter.

18 Pa. Const. Stat. § 3502(a) (2002).11 Although the above language matches the
Supreme Court’s definition of generic burglary, Pennsylvania law defines “occupied
structure” broadly to include “[a]ny structure, vehicle or place adapted for overnight
accommodation of persons, or for carrying on business therein, whether or not a person
is actually present.” 18 Pa. Const. Stat. § 3501. This statute mirrors the Supreme
Court’s example of a divisible statute because it lists alternative elements in the statutory
text, criminalizing entering a “building or occupied structure” with the relevant criminal
intent. Accordingly, we conclude that the Pennsylvania statute is divisible, as the
Descamps Court uses that term. The sentencing court therefore was permitted to apply
the modified categorical approach and look to the Shepard documents to determine
“which statutory phrase was the basis for the conviction.” Johnson, 559 U.S. at 144.

        The district court possessed sufficient evidence to conclude that Gray pled guilty
to generic burglaries. Once again, the Government produced certified copies of the
charging documents—specifically informations—for the burglaries. The informations
reflect that Gray was charged with—and thus ultimately pled guilty to—unlawfully
entering two buildings. Gray was specifically charged with unlawfully entering the “Tic
Toc Food Mart” and “the business of Cox’s Corner” with the intent to commit thefts
therein. In light of this information, the district court did not err in finding that Gray’s
2002 convictions were for generic burglary.




        11
             The language of § 3502(a) was amended in 2012.
Nos. 12-3720/3757        USA v. Hockenberry, et al.                               Page 28


               d.      Failure to Comply as a Violent Felony

       Finally, Gray maintains that his failure to comply conviction under Ohio law is
not a violent felony. In particular, Gray asserts that the offense does not fall within the
ACCA’s residual clause.

       As the language of the ACCA details, violent felonies include crimes that
expressly include an element of physical force as well as crimes specifically listed in
18 U.S.C. § 924(e)(2)(B)(ii). Additionally, violent felonies are crimes that “otherwise
involve[] conduct that presents a serious potential risk of physical injury to another.”
18 U.S.C. § 924(e)(2)(B)(ii). This provision is known as the residual clause. The
Supreme Court has provided, with regard to the residual clause, that “a crime involves
the requisite risk when the risk posed by [the crime in question] is comparable to that
posed by its closest analog among the enumerated offenses.” Sykes v. United States, 564
U.S. ___, 131 S.Ct. 2267, 2273 (2011).

       Initially, Gray maintains that the residual clause is unconstitutionally vague. In
Sykes, Justice Scalia took this position in dissent, stating, “[w]e have demonstrated by
our opinions that the clause is too vague to yield ‘an intelligible principle,’ . . . each
attempt to ignore that reality producing a new regime that is less predictable and more
arbitrary than the last.” Sykes, 131 S.Ct. at 2287–88 (Scalia, J., dissenting) (citation
omitted). The Sykes majority, however, rejected this position, holding that the residual
clause “states an intelligible principle and provides guidance that allows a person to
conform his or her conduct to the law.” Id. at 2277. We are bound by the majority’s
holding.

       Here, Gray was convicted of a fourth-degree felony for failure to comply under
Ohio Revised Code § 2921.331. The Ohio statute provides in pertinent part:

       (B)     No person shall operate a motor vehicle so as willfully to elude
               or flee a police officer after receiving a visible or audible signal
               from a police officer to bring the person’s motor vehicle to a
               stop.
Nos. 12-3720/3757         USA v. Hockenberry, et al.                                 Page 29


        (C)     (1)     Whoever violates this section is guilty of failure to
                        comply with an order or signal of a police officer.
                                            ***
                (4)     Except as provided in division (C)(5) of this section, a
                        violation of division (B) of this section is a felony of the
                        fourth degree if the jury or judge as trier of fact finds by
                        proof beyond a reasonable doubt that, in committing the
                        offense, the offender was fleeing immediately after the
                        commission of a felony.
                (5)(a) A violation of division (B) of this section is a felony of
                       the third degree if the jury or judge as trier of fact finds
                       any of the following by proof beyond a reasonable doubt:
                        (i)     The operation of the motor vehicle by the
                                offender was a proximate cause of serious
                                physical harm to persons or property.
                        (ii)    The operation of the motor vehicle by the
                                offender caused a substantial risk of serious
                                physical harm to persons or property.

Ohio Rev. Code § 2921.331.

        In Sykes, the Supreme Court held that a similar statute—an Indiana crime
prohibiting vehicle flight—was a violent felony under the residual clause. 131 S.Ct. at
1270–71. The Court reasoned that “[s]erious and substantial risks are an inherent part
of vehicle flight.” Id. at 2276. In United States v. Doyle, 678 F.3d 429 (6th Cir. 2012),
this Court held—after considering the impact of Sykes—that a Tennessee law prohibiting
vehicle flight was a violent felony under the ACCA. 678 F.3d at 437. Notably, the
flight offense at issue in Doyle did not require a finding that the defendant actually
created a risk of death or injury to another. Id. at 432. The Doyle Court explained that
“potential risks to officers always are present in vehicular-flight cases, even if actual risk
of harm to third parties is not, as officers must eventually confront those who have
already once intentionally disregarded their lawful authority.” Id. at 436.

        Finally, we recently addressed whether the same Ohio failure to comply offense
at issue here was a violent felony. See United States v. Yates, 501 F. App’x 505,
Nos. 12-3720/3757       USA v. Hockenberry, et al.                              Page 30


511–515 (6th Cir. 2012). This Court held that a fourth-degree felony for failure to
comply was categorically a violent felony under the ACCA. Id. at 513–15. In addition
to following the reasoning of Sykes, the Court also recognized that the element of
“fleeing immediately after the commission of another felony” further demonstrated the
heightened level of risk involved. Id. at 514–15.

       In light of the above authority, Gray’s prior conviction for failure to comply
under Ohio law constitutes a violent felony under the ACCA. The record reflects that
Gray was convicted of a fourth-degree felony, flight immediately after a felony.
Moreover, the decision to flee police in a vehicle presents an inherent risk of physical
injury to others comparable to the crimes listed within 18 U.S.C. § 924(e)(2)(B)(ii).
Accordingly, the district court properly counted the conviction as a predicate offense.

       2.      Reasonableness of Gray’s Sentence

       Finally, Gray asserts that the district court’s sentence of 216 months was
unreasonable and greater than necessary. The Government maintains that, through his
plea agreement, Gray waived the right to appeal this issue.

       “It is well settled that a defendant may waive any right, even a constitutional
right, by means of a plea agreement.” United States v. Toth, 668 F.3d 374, 377 (6th Cir.
2012). “[A]n appeal waiver is enforceable if the defendant’s waiver of his appellate
rights was knowing and voluntary.” Id. at 378. The Court reviews whether a defendant
waived the right to appeal an issue de novo. Id.

       In this case, Gray entered into a plea agreement in which he waived appellate
issues not expressly reserved. As detailed above, Gray reserved the right to appeal:

       (a) any punishment in excess of the statutory maximum; (b) any sentence
       to the extent it exceeds the greater of any mandatory minimum sentence
       or the maximum of the imprisonment sentencing range determined under
       the advisory Sentencing Guidelines, using the Criminal History Category
       found applicable by the Court; (c) the Court’s determination of
       Defendant's Criminal History Category and/or classification of
       Defendant as an Armed Career Criminal; or (d) the right to appeal the
       Court’s order denying Defendant’s Motion to Suppress Evidence.
Nos. 12-3720/3757        USA v. Hockenberry, et al.                                Page 31


(Gray Plea Agreement, Dist. Ct. Docket No. 54, 6.) The record reflects that the waivers
were knowing and voluntary. Specifically, in response to the district court’s questioning
during his plea hearing, Gray confirmed that he was waiving various appellate rights.

        In light of the waiver provision, Gray has waived his right to appeal the
reasonableness of his sentence. The ultimate reasonableness of Gray’s within-guidelines
sentence is outside the scope of the appellate rights Gray reserved within his plea
agreement.

        Even assuming Gray has not waived the issue, however, his sentence was
reasonable. We review “a district court’s sentence for abuse of discretion, whether
inside, just outside, or significantly outside the Guidelines range, and for both procedural
and substantive reasonableness.” United States v. Cunningham, 669 F.3d 723, 728
(6th Cir. 2012). A district court must impose a sentence “not greater than necessary” to
comply with the general purposes of sentencing. 18 U.S.C. § 3553(a). Moreover, a
district court must consider a variety of factors including the nature and circumstances
of the offense; the history and characteristics of the defendant; the need for the sentence
imposed; the kinds of sentences available; and the need to avoid unwarranted sentence
disparity. Id.

        The district court did not err in sentencing Gray. Gray briefly submits that the
district court’s sentence was unreasonable and greater than necessary. Gray, however,
fails to explain why this is the case. Regardless, the district court’s sentence was
justified under the circumstances. Based on Gray’s armed career criminal status, the
Court applied a guideline range of 188 to 235 months. After reviewing Gray’s
individual characteristics, the district court sentenced Gray to 216 months, slightly
towards the upper end of the guideline range. In light of Gray’s extensive criminal
history, which was approximately four times the level necessary to place him in the
Guideline’s highest criminal history category, the district court’s sentence was
reasonable.

        Finally, Gray contends—in cursory fashion—that his sentence was grossly
disproportionate and, therefore, violated the Eighth Amendment prohibition on cruel and
Nos. 12-3720/3757        USA v. Hockenberry, et al.                              Page 32


unusual punishment. Gray fails to develop this line of argument and there is no basis for
reaching such a conclusion.

                                          III.

       For the foregoing reasons, we AFFIRM in part, REVERSE in part, VACATE
the district court’s sentence of Hockenberry, and REMAND for resentencing in light of
this Opinion. We AFFIRM the district court’s judgment and sentence as to Gray.